Citation Nr: 1550331	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  09-37 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an extraschedular evaluation for service-connected headaches.

2.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from February 1951 to March 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2012.  A transcript of that hearing has been associated with the claims file. 

The claim for entitlement to an increased rating for headaches was before the Board  in August 2012, and was remanded for additional development.  In April 2013 the Board denied entitlement to a disability rating in excess of 10 percent for headaches prior to May 9, 2012, granted a 50 percent disability rating for headaches from May 9, 2012, and remanded the matter of entitlement to a TDIU.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision in October 2014, the Court affirmed the Board's denial of higher ratings on a schedular basis.  However, the Court set aside that part of the Board's decision denying referral of an extraschedular rating, and remanded the case to the Board for further adjudication of the extraschedular matter consistent with its Memorandum Decision.  In February 2015 the Board remanded the extraschedular issue for additional development consistent with the Court's Memorandum Decision.  As the requested development has been completed, the claims file has been returned to the Board for further appellate review.

The Board notes the Veteran has other claims on appeal currently pending before the RO that have not yet been certified to the Board.  Thus, those issues will be the subject of a later Board decision, if necessary.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's service-connected headaches disorder has not been productive    of an exceptional or unusual disability picture resulting in marked interference with employment or frequent periods of hospitalization as to render the schedular rating criteria inadequate or their application impractical.

2.  The Veteran is service-connected for headaches, posttraumatic stress disorder (PTSD) with dysthymia, and a laceration scar on the scalp.  His combined rating      during the course of the claim was 20 percent prior to May 9, 2012 and 70 percent thereafter.  

3.  The most probative evidence indicates that the Veteran's service-connected disabilities do not preclude him from substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a higher disability rating for headaches on an extraschedular basis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321(b)(1) (2015).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided by May 2009, July 2010, January 2011, and April 2013 letters.  The case was last readjudicated in an August 2015 supplemental statement of the case. 

The Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in which     he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the issues  on appeal, and the Veteran was asked questions directed at identifying the level of severity of the Veteran's disability and treatment history.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R.   § 3.103(c)(2), to include on appeal to the Court, or identified any prejudice in the conduct of the Board hearing. As such, the Board finds that no further action pursuant to Bryant is necessary.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment and personnel records, and post-service treatment records.  The Veteran was afforded VA examinations.  The examinations evaluated the Veteran's disabilities in conjunction with his prior history, described it in sufficient detail so the Board's evaluation of it was an informed one, and included a discussion about the Veteran's ability to obtain or maintain substantially gainful employment.  In February 2015 the Board remanded the case with instructions to refer the Veteran's claims to the Director, Compensation Service ("Director"), for the purpose of considering whether an extraschedular evaluation may be assigned under 38 C.F.R. § 3.321(b)(1).  In August 2015, an extraschedular evaluation was conducted by the Director for the Veteran's service-connected headaches.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).

Following a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided in this decision is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to review the merits of the issues on appeal.


Extraschedular evaluation for headaches

During the pendency of the appeal, the Veteran's headaches were evaluated as 10 percent disabling prior to May 9, 2012, and 50 percent thereafter.  A 50 percent evaluation is the maximum schedular evaluation available for headaches.  As noted above, the Court affirmed the Board's denial of increased schedular evaluations.  The question before the Board is whether a higher evaluation on an extraschedular basis is warranted. 

With respect to extraschedular consideration under 38 C.F.R. § 3.321(b), the threshold factor for extraschedular consideration is that the evidence presents such an exceptional disability picture that the schedular evaluations are inadequate.  This requires a comparison between the level of severity and symptomatology of the service-connected disorder(s) with the rating criteria in the rating schedule.  If the criteria reasonably describe the disability level(s) and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

The use of the plural, "disabilities" in the statute and regulation, and the word "combination" in the statute, indicate that extraschedular rating can based on        the collective impact of multiple service-connected disorders.  Thus, 38 C.F.R. § 3.321(b)(1) fills in the gap left by 38 C.F.R. § 4.16 which provides for extraschedular TDIU rating when service-connected disorders cumulatively preclude obtaining or retaining substantially employment, i.e., less than total unemployability, but the collective impact of service-connected disorders is         not adequately compensated under the rating schedule.  In other words, the compounding of the negative effects that one or more service-connected disorders may have upon other service-connected disorders means that their collective impact could be greater than the sum of each individual service-connected disorders' impact, or the impact as calculated by the combined ratings table at 38 C.F.R. § 4.25.  Johnson v. McDonald, 762 F3d. 1362 (Fed. Cir. 2014). 

In Johnson, the Board denied increased ratings for two service-connected disorder but remanded a third; on appeal, it was argued that extraschedular consideration had to be given to the collective impact of two disorders as to which the Board had reached a final decision but there was no argument before the Court or the Federal Circuit that the effect of the third service-connected disorder should have been considered along with the other two disabilities.  In other words, it does not appear that the Federal Circuit held that in all claims for increased ratings that VA must adjudicate the collective impact of all service-connected disabilities, even those not adjudicated on direct appeal, on an extraschedular basis.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's headaches are rated under Diagnostic Code 8100 for migraines.  Under that regulation, migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  Migraines with characteristic prostrating attacks occurring on an average once a month over the last several months warrant a 30 percent rating.  Migraines with characteristic prostrating attacks averaging one in two months over the last several months warrant a 10 percent rating.  Migraines with less frequent attacks warrant a noncompensable rating.  38 C.F.R. § 4.124a.

A June 2009 neurological VA examination showed a report of daily headaches causing at least one emergency room visit within the last year.  VA treatment records support this, showing one emergency room visit in June 2008, another emergency room visit in October 2008, and an additional emergency room visit in December 2009.  At this December 2009 visit, the Veteran reported that he ran out of pain medications and needed pain relief.  It was noted the pain medication had been on order, but not received.  The Veteran noted that the headache is the same as all his other headaches with no new symptoms.  He denied blurry vision, double vision, numbness, tingling, or weakness.  The pharmacy confirmed that the Veteran's Vicodin had been released but not yet delivered to the Veteran.  Delivery was expected the next day.  The Veteran was given a one day supply of Vicodin.  The October 2008 emergency department note also revealed the Veteran reported being out of medication as necessitating the visit.  A June 2008 emergency department note indicated the Veteran's headache was 10/10 rather than the usual 9/10.  Reportedly, he came to the emergency department hoping they could provide better pain control than the medication he was taking.  The other VA treatment records show complaints of daily headaches and frequent headaches, not associated with chronic visual perception problems. 

The Veteran was afforded a VA examination to evaluate his headaches in July 2010.  The examiner noted weekly headaches, but indicated that the attacks were not prostrating, finding that ordinary activity is possible.  Headaches normally lasted a matter of hours.  The examiner noted no effects on the Veteran's usual occupation with no resulting work problem.  He also found no additional effects on the Veteran's usual daily activities.  

The Veteran stated in his May 2012 VA Form 9 and testified at his July 2012 Board hearing that his headaches were getting worse and required him to lay down on a daily basis.  

During the September 2012 examination, the Veteran was diagnosed with migraines, including migraine variants.  The examiner noted chronic daily headaches on top and left parietal.  He noted occasional occipital headaches that seem to go with his neck pain.  The Veteran reported experiencing constant head pain, pulsating or throbbing head pain, nausea, sensitivity to light, and sensitivity to sound.  The examiner noted that the pain occurred most of the time and resulted in characteristic prostrating attacks of migraine headache pain more frequently than once per month.  The examiner found that the Veteran had very frequent prostrating and prolonged attacks of migraine headache pain.  The examiner determined that the Veteran's headache condition impacted his ability to work by making him irritable, slowing him down, and causing him to sit or rest.

On VA examination in May 2013 the Veteran reported working many jobs until    he retired in 1972 due to disability due to headaches and a back disability.  The examiner noted that the Veteran's headache disorder was most consistent with chronic daily headache with mixed migraine and tension type features.  The Veteran's description of symptoms suggested it had increased in frequency, though not severity.  Review of records over past several years suggested a stable pattern.  The examiner noted that while the Veteran was a vague historian, it was likely    that his headaches did result in some degree of daily headache pain, but his other significant health problems and age were more likely than headaches to result in debility and unemployability.  The examiner indicated that his opinion was further supported by the fact that the Veteran's medication regimen did not include any medications for headaches, nor was there any evidence that the headaches resulted in frequent medical visits.  The Examiner further commented that it would be expected that a severe headache condition would cause increased absenteeism and preclude usual employment.

On VA mental health examination in September 2013, the examiner found that the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  Specifically, the examiner found that his PTSD interfered with work because it reminded him of unfair experiences in the military.  The examiner found no indication the Veteran was unable to maintain employment due to his service connected PTSD with dysthymia.  It was also noted that the Veteran was awarded pension benefits in 1974 due to his nonservice connected low back condition which precluded employment.  There was no indication his service connected conditions prevented his employment.  

In sum, while the examiners have found that the Veteran's headache disorder is a factor affecting his employability, there is no evidence that it results in marked interference with employment or frequent hospitalizations.  Instead, the examiners attribute his unemployabilty to other non-service-connected medical problems.     To the extent the examiners noted the Veteran's headaches impact his ability to work, such factor is contemplated in the rating criteria, which considers severe economic inadaptability.  Moreover, the rating criteria consider the prostrating nature of the headaches, which contemplates the reports of his headaches slowing him down and causing him to sit or rest.  Neither the rating criteria, nor the Court has defined "prostrating."  By way of reference, however, WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, Third College Edition (p. 1080, 3rd College Ed. (1986)) defines "prostrating" as "utter physical exhaustion or helplessness."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (p. 1554, 31st Ed. (2007)) defines the same word similarly as "extreme exhaustion or powerlessness."  With respect to irritability, the Board notes such symptom is directly contemplated in the rating criteria for PTSD. See 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

The Board further notes that while the Veteran has visited the emergency room    for his headaches three times since 2008, the subsequent recent visits were     simply because the Veteran had run out of medication.  In any event, periodic exacerbations in headaches are also contemplated by the rating criteria, which include consideration of prostrating attacks of lesser frequency, such as those that would require infrequent emergency room visits.  Significantly, it appears he is no longer taking prescribed medication for headaches.  

As noted above, the Agency of Original Jurisdiction (AOJ) referred the case to     the Director of Compensation and Pension Service.  The Director authored an advisory opinion on this matter in August 2015.  Initially, the Board notes that in Wages v. McDonald, 27 Vet. App. 233 (2015), the Court found that while the RO and Board may not award an extraschedular TDIU rating in the first instance under 38 C.F.R.  § 4.16(b), the Director's decision on a specific case as to entitlement to an extraschedular TDIU rating is "in essence the de facto [RO] decision."            The Court in Wages also found that, under 38 U.S.C. § 511(a), the Board is not limited to ensuring that the Director had the full and correct facts and the Director's decision is not binding on the Board.  Moreover, the Director's decision does not constitute evidence, including opinion evidence, upon which the Board may rely or place any probative value.  The reasoning in Wages as to effect of the Director's decision applies equally to decisions as to entitlement under 38 C.F.R. § 4.16(b) and entitlement under 38 C.F.R. § 3.321(b)(1). 

On the other hand, the Board may be persuaded that the analysis of the Director's decision is correct in the specific circumstances of an individual case.  Such is the case here.  The Director noted the findings of the VA examiners in July 2010, which indicated that the Veteran's headaches did not prevent employment when    he was actively working.  Additionally, while the September 2012 VA examiner indicated that headaches were a factor impacting on employability, the VA examiner in May 2013 noted that other significant health problems and age were more likely than headaches to impact employability, noting a lack of prescribed medication and lack of frequent treatment for headaches.  The Director noted that the available medical records did not indicate any hospitalization for headaches or interference with employment beyond that which was already contemplated for       a  50 percent evaluation.  The Director concluded that based on the evidence          of record, entitlement to an extraschedular evaluation for headaches was not warranted.  No unusual or exceptional disability pattern was demonstrated that would render application of the regular rating criteria as impractical.  The Director concluded that the evidentiary record did not demonstrate that the symptomatology consistently associated with the service-connected headaches was not wholly contemplated by the criteria utilized to assign the current and past evaluations.  

In sum, the Board finds that, throughout the entire appeal, the evidence of record reflects that the Veteran's disability picture and symptomatology are adequately addressed by the rating criteria.  To the extent it is argued that he experiences symptoms not contemplated by the rating schedule, his disability picture for his headaches (alone and in conjunction with his other service connected disabilities) have not resulted in marked interference with employment or frequent periods of hospitalization.  Accordingly, assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) for the service-connected headaches is not warranted.  


TDIU

The Veteran claims that his service-connected disabilities prevent him from engaging in substantially gainful employment.

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  In reaching that determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his  age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section. 38 C.F.R. § 4.16(b).

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating  in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Service connection is currently in effect for headaches, evaluated as 10 percent disabling prior to May 9, 2012 and 50 percent disabling thereafter; PTSD, evaluated as 30 percent disabling from May 9, 2012; and a scar on the scalp, evaluated as 10 percent disabling.  The Veteran's combined disability evaluation during the course of the claim was 20 percent prior to May 9, 2012 and 70 percent thereafter. 

The question before the Board is whether the Veteran is unemployable by reason   of his service-connected disabilities, taking into account his educational and occupational background. 

The Veteran relates unemployment to his service-connected disabilities.  The Board finds that the greater weight of the probative evidence is against finding that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  While the VA examiners found that the Veteran's headaches and psychiatric disorder are productive of some occupational impairment, it has consistently been determined that his service-connected disabilities do not render the Veteran unemployable.  

Historically, the evidence reflects the Veteran completed high school and received technical training as a machinist and welder in the late 1960's.  His occupational history is somewhat unclear.  On VA mental disorders examination in September 2013, he related being employed as a machinist and janitor after service and he stated that did well at work.  It appears that that the Veteran last worked as a janitor from 1999 to 2001.  While on his application for TDIU the Veteran claimed lost time from work due to his disabilities, he did not specify how much or which disabilities in particular interfered with his work and there is no documentation of time lost from work due to the service-connected disabilities.  While he reported working until 2001, on VA examinations in May 2013 and September 2013 he reported retiring in the 1970's due to his back disability and headaches.  In this regard, the VA examiner in September 2013 noted that the Veteran was awarded pension benefits in 1974 due to his nonservice connected low back condition which prevented his employment.  

As noted above, the July 2010 examination the examiner opined that the headaches and the scar did not prevent the Veteran employment when he was actively working, therefore, it was more likely other non-service-connected medical problems caused unemployability.  The September 2012 examination confirmed headaches as a    factor impacting on employability.  The May 2013 examiner commented that other significant health problems and age were more likely than headaches to impact his employability.  In this regard, it was noted that the Veteran was not even taking prescription medication for his headaches, nor did the records show frequent treatment for headaches.  With regards to the service connected psychiatric     disorder, the VA mental health examiner in September 2013, found that the      Veteran experienced occupational and social impairment with occasional decrease    in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  The examiner specifically found that there was no indication the Veteran was unable to maintain employment due to his service connected PTSD with dysthymia.  The examiner concluded that there was no indication that his service connected conditions prevented his employment.  

Upon consideration of the record, the Board concludes that the preponderance of the evidence does not demonstrate that the Veteran's service-connected disabilities alone, when considered in association with his educational attainment, occupational background, and training, render him unable to secure or follow a substantially gainful occupation.  Although the evidence of record indicates that the Veteran has not worked during the pendency of the appeal, the preponderance of the evidence is against finding that his service-connected disabilities render him unemployable.  

In sum, the preponderance of the competent evidence of record is against a finding that his service connected disabilities preclude him from gainful employment.  Accordingly, the Board finds that a total disability rating based upon individual unemployability due to service-connected disabilities is not warranted.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an extraschedular evaluation for service-connected headaches is denied.

Entitlement to a total disability rating for based on individual unemployability is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


